Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: in drawing, the reference number (124a) must be changed to (104 a), because the specification paragraphs 0015 and 0017 recite “reservoirs 104 a and 104 b”; there is no reference number (124 a) recites in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 14-15, while the Applicant may be used his/her own lexicographer; a term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See In re Hill, 161 F.2d 367, 73 USPQ 482 (CCPA 1947). 
The term "a grating tensor " in claims 8 and 14-15 are used by the claim to mean " a means to adjust a spacing between an inner portion and an outer portion of the grinder” see the Applicant’s specification paragraph 0025" while the accepted meaning is “a framework of parallel or crossed bars, typically preventing access through an opening while permitting communication or ventilation” according to google dictionary.

Therefore, the claims are unclear and indefinite. Proper clarification is required in the reply to this office action.
As best understood and for the purpose of the Examination the Examiner interpreted the term “grinder” as “a means for adjusting the fineness of the ground material that is dispensed”.
	Claims 16-18 are rejected because they depended from claim 15.

    PNG
    media_image1.png
    868
    838
    media_image1.png
    Greyscale




































Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagrani (US20200113386A1).

Regrading claim 1, Nagrani discloses a dispenser for a first solid flowable material and a second flowable material (paragraphs 0040-0042), the dispenser comprising: 
an actuator (fig.3B: (140)) for providing rotational motion on a shaft (fig.3B: (128)) (paragraph 0054), 
a first reservoir for holding the first material, a second reservoir for holding the second material (paragraphs 0040-0041, claim 17 and fig.3B: a plurality of different compartment of the multi-partition component (104)), 
a metering unit (fig.3B: (106)) for selectively passing at least one of the first material and the second material (paragraph 0042), and 
a grinder (fig.3B: (124) and (138)) connected to the shaft (fig.3B: (128)), for grinding the at least one of the first material and the second material passed by the metering unit (paragraphs 0042 and 0054).  

As best understood, regrading claim 15, Nagrani discloses a dispenser for a first solid flowable material and a second flowable material (paragraphs 0040-0042), the dispenser comprising: 
an actuator (fig.3B: (140)) for providing rotational motion on a shaft (fig.3B: (128)) (paragraph 0054), 
a first reservoir for holding the first material, a second reservoir for holding the second material (paragraphs 0040-0041, claim 17 and fig.3B: a plurality of different compartment of the multi-partition component (104)), 
a metering unit (fig.3B: (106)) for selectively passing at least one of the first material and the second material (paragraph 0042), and 
a grinder (fig.3B: (124) and (138)) connected to the shaft (fig.3B: (128)), for grinding the at least one of the first material and the second material passed by the metering unit (paragraphs 0042 and 0054).  
wherein the grinder is comprised of an inner portion (fig.3B: (138)) disposed within an outer portion (fig.3B: (124)), 
the inner portion and the outer portion (fig.3B: (138) and (124)) having complimentary adjacent surfaces adapted to grind the at least one of the first material and the second material passed by the metering unit (paragraphs 0042 and 0054),
a casing (fig.3B: (118)) encompassing the grinder (fig.3B: (124) and (138)),
where the casing (fig.3B: (118)) rotates an outer portion (fig.3B: (124)) of the grinder and the shaft rotates (fig.3B: (128)) an inner portion (fig.3B: (138)) of the grinder (paragraphs 0021-0022, 0054 and claim 17), and 
a grating tensor (fig.3B: (116)) on an end of the shaft (fig.3B: (128)) to adjust a spacing between the inner portion (fig.3B: (138)) and the outer portion (fig.3B: (124)) of the grinder (paragraph 0054).  

Regrading claims 2 and 16, Nagrani discloses wherein the first material and the second material are both passed by the metering unit (fig.3B: (106)) and are ground by the grinder (fig.3B: (124) and (138)) (paragraphs 0042 and 0054). 

Regrading claims 5 and 18, Nagrani discloses an access wheel (fig.3B: (102))) disposed over the first reservoir and the second reservoir (paragraphs 0040-0041, claim 17 and fig.3B: a plurality of different compartment of the multi-partition component (104)), 
the access wheel (fig.3B: (108))) selectively providing access for filling only a desired one of the first reservoir and the second reservoir (paragraph 0043-0044).  

Regrading claim 6, Nagrani discloses wherein the grinder is comprised of an inner portion (fig.3B: (138)) disposed within an outer portion (fig.3B: (124)), 
the inner portion and the outer portion (fig.3B: (138) and (124)) having complimentary adjacent surfaces adapted to grind the at least one of the first material and the second material passed by the metering unit (paragraphs 0042 and 0054).  

Regrading claim 7, Nagrani discloses wherein the grinder (fig.3B: (124) and (138)) is encompassed by a casing (fig.3B: (118)), 
where the casing (fig.3B: (118)) rotates an outer portion (fig.3B: (124)) of the grinder and the shaft rotates (fig.3B: (128)) an inner portion (fig.3B: (138)) of the grinder (paragraphs 0021-0022, 0054 and claim 17).  

As best understood, regrading claim 8, Nagrani discloses wherein a grating tensor (fig.3B: (116)) on an end of the shaft (fig.3B: (128)) is adapted to adjust a spacing between an inner portion (fig.3B: (138)) and an outer portion (fig.3B: (124)) of the grinder (paragraph 0054).  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, neither Wu (US7377458B1) nor Hockey (US5651506A) nor Nagrani (US20200113386A1) disclose every single limitation as set forth, nor does the combination of Wu, Hockey and Nagrani teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the metering unit includes a metering adjustment for selectively varying an amount of the first material that is passed to the grinder relative to an amount of the second material that is passed to the grinder” in combination with the other limitations of the claim. 

Regarding claim 4, neither Wu (US7377458B1) nor Hockey (US5651506A) nor Nagrani (US20200113386A1) disclose every single limitation as set forth, nor does the combination of Wu, Hockey and Nagrani teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first reservoir and the second reservoir are disposed within the actuator” in combination with the other limitations of the claim. 

Regarding claim 9, neither Wu (US7377458B1) nor Hockey (US5651506A) nor Nagrani (US20200113386A1) disclose every single limitation as set forth, nor does the combination of Wu, Hockey and Nagrani teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first reservoir and the second reservoir are disposed within the actuator” in combination with the other limitations of the claim. 
Claims 10-14 are depended from claim 9.

Regarding claim 17, neither Wu (US7377458B1) nor Hockey (US5651506A) nor Nagrani (US20200113386A1) disclose every single limitation as set forth, nor does the combination of Wu, Hockey and Nagrani teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the metering unit includes a metering adjustment for selectively varying an amount of the first material that is passed to the grinder relative to an amount of the second material that is passed to the grinder” in combination with the other limitations of the claim. 

Claims 3-4 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US7377458B1) and Hockey (US5651506A).
Wu discloses a grinder (fig.3: (22)) connected to a shaft (fig.3: (4)), for grinding a first material (fig.3: (11)) and a second material (fig.3: (12)) passed by a metering unit (fig.3: (24)).
Hockey discloses a grinder (fig.3: (82)) connected to a shaft (fig.3: (84)), for grinding a first material (fig.3: (32)) and a second material (fig.6: (34)) passed by a metering unit (fig.3: (52)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725          

/Matthew Katcoff/Primary Examiner, Art Unit 3725
12/13/2022